


Exhibit 10.2

 

Execution Version

 

AFFILIATED MANAGERS GROUP, INC.

 

Shares of Common Stock
(par value $0.01 per share)

 

AMENDED AND RESTATED DISTRIBUTION AGENCY AGREEMENT

 

August 8, 2012

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

 

One Bryant Park

New York, New York 10036

 

Ladies and Gentlemen:

 

This Amended and Restated Distribution Agency Agreement amends and restates in
its entirety the Distribution Agency Agreement, dated as of July 26, 2011,
between Affiliated Managers Group, Inc., a Delaware corporation (the “Company”)
and Merrill Lynch, Pierce, Fenner & Smith Incorporated (the “Manager”).  The
Company confirms its agreement with the Manager, as follows:

 

Introductory.  The Company has entered into a forward stock purchase transaction
with Bank of America, N.A. (the “Forward Purchaser”) as set forth in a separate
letter agreement dated the date hereof, a copy of which is attached hereto as
Exhibit A (the “Initial Confirmation”).  The Company may also enter into
additional forward stock purchase transactions with the Forward Purchaser on
substantially similar terms (each, a “Subsequent Confirmation” and, together
with the Initial Confirmation, the “Confirmations”).

 

The Company has also entered into a distribution agency agreement (the
“Additional Distribution Agency Agreement”), dated the date hereof, with
Deutsche Bank Securities Inc. (the “Additional Manager”) and a forward stock
purchase transaction with an affiliate of the Additional Manager and the Company
may enter into additional forward stock purchase transactions with an affiliate
of the Additional Manager.

 

Subject to the terms and conditions herein and therein, under the Confirmation
and, if applicable, the Subsequent Confirmations, the Company will deliver to
the Forward Purchaser, or an affiliate thereof (including the Manager), up to
the number of shares of the Company’s common stock, par value $0.01 per share
(the “Common Stock”), as may be sold in accordance with the terms of this
Agreement.  In connection therewith, the Company and the Forward Purchaser
understand that the Forward Purchaser, through the Manager, as sales agent, will
effect sales of shares of Common Stock having an aggregate offering price not in
excess of $400,000,000 (the “Shares”) on the terms set forth in Section 2 of
this Amended and Restated Distribution Agency Agreement (the “Agreement”).

 

1

--------------------------------------------------------------------------------


 

Section 1.  Representations and Warranties of the Company.  The Company
represents and warrants to the Manager that:

 

(a)  Compliance with Registration Requirements.  The Company has filed, in
accordance with the provisions of the Securities Act of 1933, as amended (the
“1933 Act”), and the rules and regulations thereunder (the “1933 Act
Regulations”), with the Securities and Exchange Commission (the “Commission”) an
“automatic shelf registration statement,” as defined in Rule 405 of the 1933 Act
Regulations (“Rule 405”), on Form S—3 (File No. 333-168627), including a
prospectus, to be used in connection with the public offering and sale of the
Shares, which incorporates by reference documents that the Company has filed or
will file in accordance with the provisions of the Securities Exchange Act of
1934, as amended (the “1934 Act”), and the rules and regulations thereunder (the
“1934 Act Regulations”), which registration statement became effective not
earlier than three years prior to the date of this Agreement upon filing under
Rule 462(e) of the 1933 Act Regulations.

 

Except where the context otherwise requires, the registration statement, as it
may have heretofore been amended, including all documents filed as part thereof
or incorporated by reference therein, and including any information contained in
a Prospectus (as defined below) filed with the Commission pursuant to Rule 430B
of the 1933 Act Regulations (“Rule 430B”) and also including any other
registration statement filed with the Commission pursuant to Rule 462(b) or
Rule 429 of the 1933 Act Regulations, is herein called the “Registration
Statement;” the base prospectus filed as part of such Registration Statement, in
the form in which it has most recently been filed with the Commission on or
prior to the date of this Agreement, is herein called the “Base Prospectus;” the
prospectus supplement dated August 8, 2012, specifically relating to the Shares
prepared and filed with the Commission pursuant to Rule 424(b) of the 1933 Act
Regulations is herein called the “Prospectus Supplement;” and the Base
Prospectus, as amended and supplemented from time to time by the Prospectus
Supplement, is herein called the “Prospectus.”  The Registration Statement at
the time it originally became effective is herein called the “Original
Registration Statement.”  Any reference herein to the Registration Statement,
the Base Prospectus, Prospectus Supplement or Prospectus or any amendment or
supplement thereto shall be deemed to refer to and include the documents
incorporated by reference therein, and any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement
or the Prospectus shall be deemed to refer to and include the filing after the
execution hereof with the Commission of any post-effective amendment to the
Registration Statement, any Prospectus Supplement and any document deemed to be
incorporated by reference therein.

 

To the extent that the Registration Statement is not available for the sales of
the Shares as contemplated by this Agreement or the Company is not a “well known
seasoned issuer” as defined in Rule 405 or otherwise is unable to make the
representations set forth in Section 1(b) at any time when such representations
are required, the Company shall file a new registration statement with respect
to any additional shares of Common Stock necessary to complete such sales of the
Shares and shall cause such registration statement to become effective as
promptly as practicable.  After the effectiveness of any such registration
statement, all references to “Registration Statement” included in this Agreement
shall be deemed to include such new registration statement, including all
documents filed as part thereof or incorporated therein by reference, and all
references to “Prospectus” included in this Agreement shall be

 

2

--------------------------------------------------------------------------------


 

deemed to include the final form of prospectus, including all documents
incorporated therein by reference, included in any such registration statement,
as amended or supplemented from time to time (including by any prospectus
supplement thereto).  For purposes of this Agreement, all references to the
Registration Statement or the Prospectus or to any amendment or supplement
thereto shall be deemed to include any copy filed with the Commission pursuant
to its Electronic Data Gathering Analysis and Retrieval System (“EDGAR”), and
such copy shall be identical in content to any Prospectus delivered to the
Manager for use in connection with the offering of the Shares.

 

(b)  Well-Known Seasoned Issuer.  (1) At the time of filing of the Original
Registration Statement, (2) at the time of the most recent amendment thereto for
the purposes of complying with Section 10(a)(3) of the 1933 Act or otherwise
(whether such amendment was by post-effective amendment, incorporated report
filed pursuant to Section 13 or 15(d) of the 1934 Act or form of prospectus),
(3) at the time the Company or any person acting on its behalf (within the
meaning, for this clause only, of Rule 163(c) of the 1933 Act Regulations) made
any offer relating to the Shares in reliance on the exemption of Rule 163 of the
1933 Act Regulations, (4) at the earliest time after the filing of the Original
Registration Statement that a bona fide offer (within the meaning of Rule
164(h)(2) of the 1933 Act Regulations) of the Shares was made, and (5) at the
date hereof, the Company was and is a “well-known seasoned issuer” as defined in
Rule 405.  The Registration Statement is an “automatic shelf registration
statement,” as defined in Rule 405, and the Shares, since their registration on
the Registration Statement, have been and remain eligible for registration by
the Company on a Rule 405 “automatic shelf registration statement.”  The Company
has not received from the Commission any notice pursuant to Rule 401(g)(2) of
the 1933 Act Regulations objecting to the use of the automatic shelf
registration statement form.

 

(c)  S-3 Eligibility.  The Company meets, and at the time of filing of the
Original Registration Statement met, the requirements for use of Form S-3 under
the 1933 Act.  The Registration Statement has been filed with the Commission and
is effective under the 1933 Act.  The Company has not received, and has no
notice of, any order of the Commission preventing or suspending the use or
effectiveness of the Registration Statement, or threatening or instituting
proceedings for that purpose.  Any statutes, regulations, contracts or other
documents that are required to be described in the Registration Statement or the
Prospectus or to be filed as exhibits to the Registration Statement have been so
described or filed.  Copies of the Registration Statement and the Prospectus,
any such amendments or supplements and all documents incorporated by reference
therein that were filed with the Commission on or prior to the date of this
Agreement (including one fully executed copy of each of the Registration
Statement and of each amendment thereto for the Manager) have been delivered to
the Manager and its counsel.  The Company has not distributed any offering
material in connection with the offering or sale of the Shares other than the
Registration Statement, the Prospectus or any other materials, if any, permitted
by the 1933 Act and the 1933 Act Regulations and reviewed and consented to by
the Manager.

 

(d)  Form Compliance; No Material Misstatement or Omission of a Material Fact. 
Each of the Registration Statement, any post-effective amendment thereto, the
Prospectus and any amendment or supplement thereto conforms, and when it became
effective or was filed with the Commission conformed, in all material respects
with the requirements of the 1933 Act and

 

3

--------------------------------------------------------------------------------


 

the 1933 Act Regulations.  The Registration Statement and any post-effective
amendment thereto, when it became effective or was filed with the Commission,
did not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.  The Prospectus and any amendment or supplement thereto
does not, and on the date of filing thereof with the Commission did not, include
an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except that the foregoing shall not
apply to statements in, or omissions from, any such document in reliance upon,
and in conformity with, written information concerning the Manager that was
furnished in writing to the Company by the Manager specifically for use in the
preparation thereof.

 

(e)  Issuer Free Writing Prospectuses.  Any Issuer Free Writing Prospectus(es)
(as defined below) and the Prospectus, as amended or supplemented, all
considered together (collectively, the “General Disclosure Package”), do not
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

As used in this subsection and elsewhere in this Agreement:

 

“Applicable Time” means the time of each sale of any Shares pursuant to this
Agreement.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the 1933 Act Regulations (“Rule 433”), relating to the
Shares, in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g).

 

Each Issuer Free Writing Prospectus does not, and as of its issue date and all
subsequent times did not, include any information that conflicts or conflicted
with the information contained in the Registration Statement or the Prospectus,
including any document incorporated by reference therein, and any preliminary or
other prospectus deemed to be a part thereof that has not been superseded or
modified.

 

The representations and warranties in this Section 1(e) shall not apply to
statements in or omissions from the Registration Statement, the Prospectus or
any amendments or supplements thereto or any Issuer Free Writing Prospectus made
in reliance upon and in conformity with the Manager Information.

 

(f)  Incorporation of Documents by Reference.  The documents incorporated by
reference in the Registration Statement and the Prospectus comply, and at the
time they were filed with the Commission complied, in all material respects with
the requirements of the 1934 Act and the 1934 Act Regulations, and, when read
together with the other information in the Prospectus, do not, and at the time
the Original Registration Statement became effective and at the date of the
Prospectus did not, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

4

--------------------------------------------------------------------------------


 

(g)  Independent Accountants.  The accountants who certified the financial
statements and supporting schedules incorporated by reference into the
Registration Statement and the Prospectus are independent public accountants as
required by the 1933 Act and the 1933 Act Regulations.

 

(h)  Financial Statements.  The financial statements included in or incorporated
by reference into the Registration Statement and the Prospectus, together with
the related schedules and notes, present fairly in all material respects (i) the
financial position of the Company and its consolidated subsidiaries at the dates
indicated and (ii) the consolidated statements of income, changes in
stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries for the periods specified; said financial statements have been
prepared in conformity with generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods involved, except as stated
therein.  The supporting schedules incorporated by reference into the
Registration Statement and the Prospectus present fairly in accordance with GAAP
the information required to be stated therein.  Any pro forma financial
statements of the Company, and the related notes thereto, included in or
incorporated by reference into the Registration Statement and the Prospectus
present fairly the information shown therein, have been prepared in accordance
with the Commission’s rules and guidelines with respect to pro forma financial
statements and have been properly compiled on the basis described therein, and
the assumptions used in the preparation thereof are reasonable and the
adjustments used therein are appropriate to give effect to the transactions and
circumstances referred to therein.  No other financial statements are required
to be set forth in or incorporated by reference into the Registration Statement
or the Prospectus under the 1933 Act or the 1933 Act Regulations.

 

(i)  No Material Adverse Change in Business.  Since the respective dates as of
which information is given in the Registration Statement, the General Disclosure
Package and the Prospectus, except as otherwise stated therein, (A) there has
been no material adverse change or prospective material adverse change in the
business, management, financial position, stockholders equity or results of
operations of the Company and its subsidiaries considered as one enterprise from
that set forth in the Registration Statement, the General Disclosure Package and
the Prospectus, whether or not arising in the ordinary course of business (a
“Material Adverse Effect”), (B) there have been no transactions entered into by
the Company or any of its subsidiaries, other than those in the ordinary course
of business, which are material with respect to the Company and its subsidiaries
considered as one enterprise, and (C) there has been no dividend or distribution
of any kind declared, paid or made by the Company on any class of its capital
stock.

 

(j)  Good Standing of the Company.  The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware and has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the General Disclosure
Package and the Prospectus and to enter into and perform its obligations under,
or as contemplated by, this Agreement and the Confirmations.  The Company is
duly qualified as a foreign corporation to transact business and is in good
standing in each other jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure so to qualify or to be in good standing would
not result in a Material Adverse Effect.

 

5

--------------------------------------------------------------------------------


 

(k)  Good Standing of Subsidiaries.  Each subsidiary of the Company has been
duly organized or formed and is validly existing as a corporation, limited
partnership, limited liability company, Massachusetts business trust or general
partnership, as the case may be, under the laws of its jurisdiction of
organization and is in good standing under the laws of its jurisdiction of
organization, has power (corporate or otherwise) and authority to own, lease and
operate its properties and to conduct its business as described in the General
Disclosure Package and the Prospectus and is duly qualified as a foreign
corporation, limited partnership, limited liability company, Massachusetts
business trust or general partnership, as the case may be, to transact business
and is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure to so qualify or to be in good
standing would not result in a Material Adverse Effect.  Except as otherwise
disclosed in the General Disclosure Package and the Prospectus, all of the
issued shares of capital stock of each subsidiary of the Company which is a
corporation, have been duly authorized and validly issued, and are fully paid
and non-assessable, and to the extent owned by the Company or any of its
subsidiaries (except for directors’ qualifying shares and as described or
reflected generally in the General Disclosure Package and the Prospectus) are
owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims, in each case with such exceptions,
individually or in the aggregate, as would not have a Material Adverse Effect. 
The partnership interests, membership interests and shares of beneficial
interest of each subsidiary of the Company which is a partnership, limited
liability company or Massachusetts business trust have been validly issued in
accordance with applicable law and the partnership agreement, limited liability
agreement or declaration of trust, as applicable, of such subsidiary, and to the
extent owned by the Company or any of its subsidiaries (except as described or
reflected generally in the General Disclosure Package and the Prospectus) are
owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims, except, in the case of each subsidiary of the
Company, for liens, encumbrances, equities or claims which individually or in
the aggregate would not be material to the Company’s ownership of such
subsidiary or to the Company’s exercise of its rights with respect to such
subsidiary; and none of the outstanding shares of capital stock, partnership
interests, membership interests or shares of beneficial interests, as the case
may be, of any subsidiary of the Company was issued in violation of the
preemptive or similar rights of any securityholder of such subsidiary.

 

(l)  Capitalization.  The Company has the authorized, issued and outstanding
capitalization described in the General Disclosure Package and the Prospectus
(except for subsequent issuances, if any, pursuant to reservations, agreements
or employee benefit plans or pursuant to the exercise of convertible securities
or options, in each case accurately described or reflected in the General
Disclosure Package and the Prospectus, as amended or supplemented).  The shares
of issued and outstanding capital stock of the Company, including the Shares,
have been duly authorized and validly issued and are fully paid and
non-assessable; and none of the outstanding shares of capital stock of the
Company was issued in violation of the preemptive or other similar rights of any
securityholder of the Company.  There are no authorized or outstanding options,
warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any of its subsidiaries
other than those accurately described or reflected in the General Disclosure
Package and the Prospectus, as amended or supplemented, or pursuant to
reservations, agreements or employee benefit plans or the exercise of
convertible

 

6

--------------------------------------------------------------------------------


 

securities or options, in each case accurately described or reflected in the
General Disclosure Package and the Prospectus, as amended or supplemented.

 

(m)  Authorization of Agreement.  This Agreement has been duly authorized,
executed and delivered by the Company.

 

(n)  Authorization of Confirmations.  The Initial Confirmation has been duly
authorized, executed and delivered by the Company and constitutes a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law).  The Company has duly authorized each
Subsequent Confirmation and, when executed and delivered by the Company, each
Subsequent Confirmation will constitute a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).  The description of the Confirmation and the Subsequent Confirmations set
forth in the General Disclosure Package and the Prospectus is correct in all
material respects.

 

(o)  Authorization and Description of Shares.  The description of the Common
Stock set forth in the General Disclosure Package and the Prospectus is correct
in all material respects.  The Settlement Shares (as defined in the
Confirmation(s)) have been duly authorized by the Company for issuance and sale
to the Forward Purchaser pursuant to the Confirmation(s) and, if and when issued
and delivered by the Company pursuant to the Confirmation(s) against payment of
the consideration specified therein, will be validly issued, fully paid and
non-assessable and will not be issued in violation of any preemptive or other
similar rights of any securityholder of the Company.  No holder or beneficial
owner of the Shares or the Settlement Shares will be subject to personal
liability solely by reason of being such a holder or beneficial owner.  The
issuance and sale by the Company of the Settlement Shares to the Forward
Purchaser or its affiliate in settlement of the Confirmation(s) in accordance
with the terms thereof and the delivery by the Forward Purchaser or its
affiliate of the Settlement Shares, during the term of and at settlement of the
Confirmation(s), to close out open borrowings of Common Stock created in the
course of the hedging activities created by the Forward Purchaser or its
affiliate relating to its exposure under the Confirmation(s) will not require
registration under the 1933 Act.  The Company will not have an obligation to
file a prospectus supplement pursuant to Rule 424(b) of the 1933 Act Regulations
in connection with any Settlement Shares delivered to the Forward Purchaser or
its affiliate by the Company upon such settlement, and no prospectus supplement
will be required to be filed under Rule 424(b) of the 1933 Act Regulations in
connection with any Settlement Shares delivered by the Forward Purchaser or its
affiliate to close out open borrowings created in the course of the hedging
activities created by the Forward Purchaser or its affiliate relating to its
exposure under the Confirmation(s), assuming in each case that the Manager
complied with Rule 173 of the 1933 Act Regulations in connection with

 

7

--------------------------------------------------------------------------------


 

the sales of Shares in an amount not less than the Number of Shares (as defined
in the Confirmation(s)).

 

(p)  Listing on New York Stock Exchange.  The Shares are listed on the New York
Stock Exchange (the “NYSE”) and the Company has taken no action designed to, or
likely to have the effect of, terminating the listing of the Shares from the
NYSE, nor has the Company received any notification that the Commission or the
NYSE is contemplating terminating such listing.

 

(q)  Absence of Defaults and Conflicts.  Neither the Company nor any of its
subsidiaries is in violation of its charter or by-laws or other constituting or
organizational document or in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which it or any of them may be bound, or to which any of the
property or assets of the Company or any subsidiary of the Company is subject
(collectively, “Agreements and Instruments”) except for such defaults that would
not result in a Material Adverse Effect; and the execution, delivery and
performance of this Agreement and the Confirmation(s) and the consummation of
the transactions contemplated herein and therein and in the General Disclosure
Package and the Prospectus and compliance by the Company with its obligations
hereunder and thereunder, have been duly authorized by all necessary corporate
action and do not, whether with or without the giving of notice or passage of
time or both, conflict with or constitute a breach of, or default or Repayment
Event (as defined below) under, or result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of the Company or any
subsidiary of the Company pursuant to, the Agreements and Instruments (except
for such conflicts, breaches or defaults or liens, charges or encumbrances that
would not result in a Material Adverse Effect), nor will such action result in
any violation of the provisions of the charter or by-laws or other constituting
or organizational instrument as in effect on the date hereof of the Company or
any subsidiary of the Company or any applicable law, statute, rule, regulation,
judgment, order, writ or decree of any government, government instrumentality or
court, domestic or foreign, having jurisdiction over the Company or any
subsidiary of the Company or any of their assets, properties or operations,
except for any such violation of any applicable law, statute, rule, regulation,
judgment, order, writ or decree of law which would not result in a Material
Adverse Effect.  As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any subsidiary of the Company.

 

(r)  Absence of Proceedings.  Except as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus, there is no action, suit,
proceeding, inquiry or investigation before or brought by any court or
governmental agency or body, domestic or foreign, now pending, or, to the
knowledge of the Company, threatened, against or affecting the Company or any
subsidiary of the Company, which, singly or in the aggregate, would reasonably
be expected to result in a Material Adverse Effect, or which would reasonably be
expected to materially and adversely affect the consummation of the transactions
contemplated in this Agreement or the performance by the Company of its
obligations hereunder.

 

8

--------------------------------------------------------------------------------


 

(s)  Accuracy of Descriptions.  All of the descriptions of contracts or other
documents contained or incorporated by reference in the Registration Statement,
the General Disclosure Package and the Prospectus are accurate and complete
descriptions in all material respects of such contracts or other documents.

 

(t)  Absence of Further Requirements.  No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Company of its obligations hereunder or under the
Confirmation(s) or the consummation of the transactions contemplated by this
Agreement, or for the due execution, delivery or performance of this Agreement
and the Confirmation(s), except such as have been already obtained or as may be
required under the 1933 Act or the 1933 Act Regulations or state securities
laws.

 

(u)  Possession of Licenses and Permits.  The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business now operated by them; the Company and its subsidiaries are in
compliance with the terms and conditions of all such Governmental Licenses,
except in any such case where the failure to so possess or to comply would not,
singly or in the aggregate, have a Material Adverse Effect; all of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not have a Material Adverse
Effect; and neither the Company nor any of its subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
Governmental Licenses which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would result in a Material Adverse
Effect.

 

(v)  Title to Property.  The Company and its subsidiaries have good and
marketable title to all real property owned by the Company and its subsidiaries
and good title to all other properties owned by them, in each case, free and
clear of all mortgages, pledges, liens, security interests, claims, restrictions
or encumbrances of any kind except such as (a) are described in the General
Disclosure Package and the Prospectus or (b) would not, singly or in the
aggregate, result in a Material Adverse Effect; and all of the leases and
subleases material to the business of the Company and its subsidiaries,
considered as one enterprise, and under which the Company or any of its
subsidiaries holds properties described in the General Disclosure Package and
the Prospectus, are in full force and effect, and neither the Company nor any
subsidiary of the Company has any notice of any material claim of any sort that
has been asserted by anyone adverse to the rights of the Company or any
subsidiary of the Company under any of the leases or subleases mentioned above,
or affecting or questioning the rights of the Company or such subsidiary to the
continued possession of the leased or subleased premises under any such lease or
sublease.

 

(w)  No Investment Company.  Neither the Company nor any of its subsidiaries is,
and upon the offering of the Shares as herein contemplated will be, an
“investment company” or an entity “controlled” by an “investment company” as
such terms are defined in the Investment Company Act of 1940, as amended (the
“1940 Act”).

 

9

--------------------------------------------------------------------------------


 

(x)  Company Not an Investment Adviser.  The Company is not required to register
as an “investment adviser” or as a “broker-dealer” within the Investment
Advisers Act of 1940, as amended (the “Advisers Act”) or the 1934 Act,
respectively, and the rules and regulations of the Commission promulgated
thereunder.  The Company is not required to be registered, licensed or qualified
as an investment adviser or broker-dealer under the laws requiring any such
registration, licensing or qualification in any jurisdiction in which it or its
subsidiaries conduct business.  Each of the subsidiaries has been duly
registered as an investment adviser under the Advisers Act, and has been duly
registered as a broker-dealer under the 1934 Act, and each such registration is
in full force and effect, in each case to the extent such registration is
required and with such exceptions as would not reasonably be expected to have a
Material Adverse Effect.  Each of the subsidiaries is duly registered, licensed
or qualified as an investment adviser and broker-dealer under state and local
laws where such registration, licensing or qualification is required by such
laws and is in compliance with all such laws requiring any such registration,
licensing or qualification, in each case with such exceptions, individually or
in the aggregate, as would not reasonably be expected to have a Material Adverse
Effect.

 

(y)  Investment Adviser Subsidiaries.  Each subsidiary of the Company which is
required to be registered as an investment adviser or broker-dealer is and has
been in compliance with all applicable laws and governmental rules and
regulations, as may be applicable to its investment advisory or broker-dealer
business, except to the extent that such non-compliance would not reasonably be
expected to result in a Material Adverse Effect and none of such subsidiaries is
prohibited by any provision of the Advisers Act or the 1940 Act from acting as
an investment adviser.  Each subsidiary of the Company which is required to be
registered as a broker-dealer is a member in good standing of the Financial
Industry Regulatory Authority (“FINRA”).  No subsidiary of the Company which is
required to be registered as an investment adviser or broker-dealer is in
default with respect to any judgment, order, writ, injunction, decree, demand or
assessment issued by any court or any foreign, federal, state, municipal or
other governmental agency, board, commission, bureau, instrumentality or
department, domestic or foreign, or by any self-regulatory authority relating to
any aspect of its investment advisory or broker-dealer business, which would
need to be disclosed pursuant to Rule 206(4)-4(b) under the Advisers Act, or
which is reasonably likely to give rise to an affirmative answer to any of the
questions in Item 11, Part 1 of the Form ADV of such registered investment
adviser or which is reasonably likely to give rise to an affirmative answer to
any of the questions in Item 7 of the Form BD of such broker-dealer.

 

(z)  Investment Company Mutual Funds.  Each mutual fund of which a subsidiary of
the Company serves as the investment advisor (a “Mutual Fund”) has been since
inception, is currently and will be immediately after consummation of the
transactions contemplated herein, a duly registered investment company in
compliance with the 1940 Act, and the rules and regulations promulgated
thereunder and duly registered or licensed, except where any failure to be duly
registered, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect.  Since their initial offering, shares of
each of the Mutual Funds have been duly qualified for sale under the securities
laws of each jurisdiction in which they have been sold or offered for sale at
such time or times during which such qualification was required, and, if not so
qualified, the failure to so qualify would not reasonably be expected to have a
Material Adverse Effect.  The offering and sale of shares of each of the Mutual
Funds have been

 

10

--------------------------------------------------------------------------------


 

registered under the 1933 Act during such period or periods for which such
registration is required; the related registration statement has become
effective under the 1933 Act; no stop order suspending the effectiveness of any
such registration statement has been issued and no proceedings for that purpose
have been instituted or, to the best knowledge of the Company, are
contemplated.  Except to the extent that such failure to comply, misstatement or
omission, as the case may be, would not reasonably be likely to result in a
Material Adverse Effect, the registration statement of each Mutual Fund,
together with the amendments and supplements thereto, under the 1940 Act and the
1933 Act has, at all times when such registration statement was effective,
complied in all material respects with the requirements of the 1940 Act and the
1933 Act then in effect and neither such registration statement nor any
amendments or supplements thereto contained, at the time and in light of the
circumstances in which they were made, an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, at the time and in the light of the circumstances
under which they were made, not misleading.  All shares of each of the Mutual
Funds were sold pursuant to an effective registration statement, or pursuant to
a valid exemption from registration, and have been duly authorized and are
validly issued, fully paid and non-assessable.  Each of the Mutual Funds’
investments has been made in accordance with its investment policies and
restrictions set forth in its registration statement in effect at the time the
investments were made and have been held in accordance with its respective
investment policies and restrictions, to the extent applicable and in effect at
the time such investments were held, except to the extent any failure to comply
with such policies and restrictions, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

(aa)  Investment Advisory Agreements.  The Company is not party to any
investment advisory agreement or distribution agreement and is not serving or
acting as an investment adviser to any person.  Each of the investment advisory
agreements to which any of its subsidiaries is a party is a legal and valid
obligation of such subsidiary and complies with the applicable requirements of
the Advisers Act and the rules and regulations of the Commission thereunder,
except where the failure to so comply would not individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Each of
the investment advisory agreements and distribution agreements between a
subsidiary of the Company and a Mutual Fund is a legal and valid obligation of
such subsidiary and complies with the applicable requirements of the 1940 Act,
and in the case of such distribution agreements, with the applicable
requirements of the 1934 Act, except where the failure to so comply would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No investment advisory agreement or distribution agreement to
which any of the subsidiaries is a party that was either in effect on January 1,
2008 or entered into by a subsidiary of the Company since January 1, 2008 has
been terminated or expired, except where any such termination or expiration
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  None of such subsidiaries is in breach or violation of
or in default under any such investment advisory agreement or distribution
agreement, with such exceptions individually or in the aggregate as would not
reasonably be expected to have a Material Adverse Effect.  No subsidiary of the
Company is serving or acting as an investment adviser to any person except
pursuant to an agreement to which such subsidiary is a party and which is in
full force and effect, other than any agreement the non-existence of which would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The consummation of the transaction

 

11

--------------------------------------------------------------------------------


 

contemplated herein will not constitute an “assignment” as such term is defined
in the Advisers Act and the 1934 Act.

 

(bb)  No Fiduciary Duties.  The Company acknowledges and agrees that (i) the
sale of the Shares pursuant to this Agreement is an arm’s-length commercial
transaction among the Company, on the one hand, and the Forward Purchaser and
the Manager, on the other hand, (ii) in connection with the offering
contemplated hereby and the process leading to such transaction, the Manager is
acting as agent for the Forward Purchaser in connection with sales of the Shares
sold on behalf of the Forward Purchaser and neither the Manager nor the Forward
Purchaser nor any of their affiliates is an agent or fiduciary of the Company,
or its stockholders, creditors, employees or any other party, (iii) the Manager
has not assumed and will not assume an advisory or fiduciary responsibility in
favor of the Company with respect to the offering contemplated hereby or the
process leading thereto (irrespective of whether the Manager has advised or is
currently advising the Company on other matters) and the Manager has no
obligation to the Company with respect to the offering contemplated hereby
except the obligations expressly set forth in this Agreement, (iv) the Manager
and its affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company, and (v) the Manager has not
provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby and the Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it deemed appropriate.

 

(cc)  Internal Control over Financial Reporting.  The Company maintains a system
of internal control over financial reporting (as such term is defined in
Rule 13a-15(f) of the 1934 Act Regulations) that complies with the requirements
of the 1934 Act and the 1934 Act Regulations and that has been designed by the
Company’s principal executive officer and principal financial officer, or under
their supervision, to provide reasonable assurance regarding the reliability of
financial reporting, the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles and the
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Registration Statement.  The Company’s internal
control over financial reporting is effective and the Company is not aware of
any material weaknesses in its internal control over financial reporting.  Since
the date of the latest audited financial statements included or incorporated by
reference in the General Disclosure Package and the Prospectus, there has been
no change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.

 

(dd)  eXtensible Business Reporting Language. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the
Registration Statement fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

 

(ee) Disclosure Controls and Procedures.  The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) of the 1934
Act Regulations) that comply with the requirements of the 1934 Act and the 1934
Act Regulations; such disclosure controls and procedures have been designed to
ensure that material information relating to the Company and its subsidiaries is
made known to the Company’s principal

 

12

--------------------------------------------------------------------------------


 

executive officer and principal financial officer by others within those
entities; and such disclosure controls and procedures are effective.

 

(ff)  No Stop Order or Cease-and-Desist Proceeding.  The Registration Statement
is not the subject of a pending proceeding or examination under Section 8(d) or
8(e) of the 1933 Act, and the Company is not the subject of a pending proceeding
under Section 8A of the 1933 Act in connection with the offering of the
Securities.

 

(gg)  Actively-Traded Security.  The Common Stock is an “actively traded
security” exempted from the requirements of Rule 101 of Regulation M under the
1934 Act by subsection (c)(1) of such rule.

 

(hh)  No Other At-The-Market Offerings.  Except for the Additional Distribution
Agency Agreement and as otherwise disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, the Company has not entered into
any other sales agency agreements or other similar arrangements with any agent
or any other representative in respect of at the market offerings of the Shares
in accordance with Rule 415(a)(4) of the 1933 Act Regulations.

 

(ii)  No Stabilization or Manipulation.  The Company has not taken, directly or
indirectly, any action designed to or that might be reasonably expected to cause
or result in stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Shares.

 

(jj)  No Commissions.  There is no broker, finder or other party that is
entitled to receive from the Company any brokerage or finder’s fee or other fee
or commission as a result of any transactions contemplated by this Agreement.

 

(kk)  Deemed Representation.  Any certificate signed by any officer of the
Company delivered to the Manager or to counsel for the Manager pursuant to or in
connection with this Agreement shall be deemed a representation and warranty by
the Company to the Manager as to the matters covered thereby.

 

Section 2.  Sale and Delivery of Shares.

 

(a)  Subject to the terms and conditions set forth herein, the Manager agrees to
use its reasonable efforts to sell the Shares as sales agent for the Forward
Purchaser in the manner contemplated by the General Disclosure Package.

 

(b)  The Shares are to be sold on a daily basis or otherwise as shall be agreed
to by the Company, the Forward Purchaser and the Manager on any day that is a
trading day for the NYSE (other than a day on which the NYSE is scheduled to
close prior to its regular weekday closing time, each, a “Trading Day”) that the
Company has satisfied its obligations under Section 4 of this Agreement and that
the Company has instructed the Manager to make such sales.  On any Trading Day,
the Company, in consultation with the Forward Purchaser and the Manager, may
instruct the Manager by telephone (confirmed promptly by telecopy or email,
which confirmation will be promptly acknowledged by the Manager) as to the
maximum amount of Shares to be sold by the Manager on such day (in any event not
in excess of the amount then

 

13

--------------------------------------------------------------------------------


 

available for sale under the Prospectus and the currently effective Registration
Statement) and the minimum price per Share at which such Shares may be sold. 
Subject to the terms and conditions hereof, the Manager shall use its
commercially reasonable efforts to sell as sales agent for the Forward Purchaser
all of the Shares so designated by the Company.  The Company and the Manager
each acknowledge and agree that (A) there can be no assurance that the Manager
will be successful in selling the Shares, (B) the Manager will incur no
liability or obligation to the Company or any other person or entity if it does
not sell Shares for any reason other than a failure by the Manager to use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Shares as required by
this Agreement, and (C) the Manager shall be under no obligation to purchase
Shares on a principal basis.

 

(c)  Notwithstanding the foregoing, the Company shall not authorize the sale of,
and the Manager shall not be obligated to use its commercially reasonable
efforts to sell, any Shares (i) at a price lower than the minimum price therefor
authorized from time to time, or (ii) having an aggregate offering price in
excess of the aggregate offering price of Shares authorized from time to time to
be issued and sold under this Agreement, in each case, by the Company’s board of
directors, or a duly authorized committee thereof, and notified to the Manager
in writing.  In addition, the Company or the Manager may, upon notice to the
other party hereto by telephone (confirmed promptly by telecopy or email, which
confirmation will be promptly acknowledged), suspend the offering of the Shares
for any reason and at any time; provided, however, that such suspension shall
not affect or impair the parties’ respective obligations with respect to the
Shares sold hereunder prior to the giving of such notice.  Under no
circumstances shall the aggregate offering price of Shares sold pursuant to this
Agreement and the Additional Distribution Agency Agreement exceed the aggregate
offering price of Shares set forth in the “Introductory” paragraph of this
Agreement or the aggregate offering price of Common Stock available for sale
under the currently effective Registration Statement.  Notwithstanding any of
the provisions of this Agreement, in the event that either (i) the Forward
Purchaser is unable to borrow and deliver any Shares for sale under this
Agreement or (ii) in the sole judgment of the Forward Purchaser, it is either
impracticable to do so or the Forward Purchaser would incur a stock loan cost
that is equal to or greater than 75 basis points per annum to do so, then the
Manager shall only be required to sell on behalf of the Forward Purchaser the
aggregate number of Shares that the Forward Purchaser is able to, and that it is
practicable to, so borrow below such cost.

 

(d)  The Company agrees that any offer to sell, any solicitation of an offer to
buy, or any sales of Shares pursuant to this Agreement or the Additional
Distribution Agency Agreement shall be effected by or through only one of the
Manager or the Additional Manager on any single day, but in no event by both,
and the Company shall in no event request that the Manager and the Additional
Manager sell Shares on the same day.

 

(e)  If either party reasonably believes that the exemptive provisions set forth
in Rule 101(c)(1) of Regulation M under the 1934 Act are not satisfied with
respect to the Company or the Shares, it shall promptly notify the other party
and sales of Shares under this Agreement shall be suspended until that or other
exemptive provisions have been satisfied in the judgment of each party.

 

14

--------------------------------------------------------------------------------

 

(f)  The Manager shall not make any sales of Shares on behalf of the Forward
Purchaser other than by means of ordinary brokers’ transactions in accordance
with Rule 153 of the 1933 Act Regulations.

 

(g)  The gross sales price of any Shares sold pursuant to this Agreement shall
be the market or other price agreed to by the Company and the Manager for Shares
sold by the Manager under this Agreement at the time of such sale.  The
compensation payable to the Manager for sales of Shares shall be deemed to equal
the difference between such gross proceeds and the amount payable by the Forward
Purchaser to the Company under the Confirmation(s), assuming full physical
settlement of the Confirmation(s) based on the Initial Forward Price (as such
term is defined in the Confirmation(s)).  The amount payable by the Forward
Purchaser to the Company under the Confirmation(s), assuming full physical
settlement of the Confirmation(s) based on the Initial Forward Price, subject to
the price adjustment and other provisions of the Confirmation(s) shall
constitute the net proceeds to the Company for such Shares (the “Net Proceeds”).

 

(h)  The Manager shall provide written confirmation (which may be by telecopy or
email) to the Company following the close of trading on the NYSE each day on
which Shares are sold under this Agreement setting forth the number of Shares
sold on such day, the price or prices at which such Shares were sold on such
day, the aggregate gross sales proceeds of the Shares, the Net Proceeds to the
Company and the compensation payable by the Company to the Manager with respect
to such sales.

 

(i)  Settlement for sales of Shares pursuant to this Section 2 will occur on the
third business day that is also a Trading Day following the trade date on which
such sales are made, unless another date shall be agreed to by the Company and
the Manager (each such day, a “Settlement Date”).  On each Settlement Date, the
Shares sold through the Manager for settlement on such date shall be delivered
by the Forward Purchaser to the Manager.

 

(j)  Notwithstanding any other provision of this Agreement, the Company and the
Manager agree that no sales of Shares shall take place, and the Company shall
not request the sale of any Shares that would be sold, and the Manager shall not
be obligated to sell, (A) during any period starting on the first day of each
fiscal quarter of the Company and ending on the day on which the Company’s
insider trading policy, as it exists on the date of the Agreement, does not
prohibit the purchases or sales of the Company’s Common Stock by its officers or
directors, or (B) during any other period in which the Prospectus or any
amendment or supplement thereto includes an untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(k)  At each Applicable Time and on each Settlement Date, each date the
Registration Statement or the Prospectus shall be amended or supplemented (other
than a prospectus supplement to the Prospectus included as part of the
Registration Statement filed pursuant to Rule 424(b) of the 1933 Act Regulations
relating solely to the offering of securities other than the Shares) (a
“Registration Statement Amendment Date”) and each date the Company files an
Annual Report on Form 10-K or a Quarterly Report on Form 10-Q or an amendment to
any such document (a “Company Periodic Report Date”), the Company shall be

 

15

--------------------------------------------------------------------------------


 

deemed to have affirmed each representation and warranty (except for the
representation and warranty in Section 1(l) hereof, which the Company shall be
deemed to have affirmed only at each Company Periodic Report Date) and its
compliance with each covenant and other agreement contained in this Agreement
(unless the Company shall have notified the Manager to the contrary in
writing).  The Company shall cause a senior corporate officer of the Company
from time to time designated by the Company (which senior corporate officer
shall initially be one of the senior corporate officers specified in Exhibit C
hereto) to respond via electronic mail to a communication from the Manager in
the form set forth in Exhibit C hereto when, during the term of this Agreement,
the Company shall have received such a communication.  Any obligation of the
Manager to use its commercially reasonable efforts to sell the Shares on behalf
of the Forward Purchaser shall be subject to, as determined in the reasonable
discretion of the Manager, the continuing accuracy of the representations and
warranties of the Company, the compliance by the Company with each covenant
contained herein, the performance by the Company of its obligations hereunder
and the continuing satisfaction of the additional conditions specified in
Section 4 of this Agreement.

 

Section 3.  Covenants of the Company.   The Company hereby covenants and agrees
with the Manager that:

 

(a)  During the period beginning on the date hereof and ending on the date, as
determined in the reasonable discretion of the Manager, that a prospectus is no
longer required by law to be delivered in connection with the offering or sales
of the Shares by the Manager or any dealer (whether physically or through
compliance with Rule 153 or 172 of the 1933 Act Regulations, or in lieu thereof,
a notice referred to in Rule 173(a) of the 1933 Act Regulations) (the
“Prospectus Delivery Period”):

 

(i)  the Company will notify the Manager promptly in writing of the time when
any subsequent amendment to the Registration Statement has become effective or
any amendment to the Registration Statement or any subsequent supplement to the
Prospectus has been filed;

 

(ii)  the Company will prepare and file with the Commission any material
required to be filed with the Commission pursuant to Rule 433(d) of the 1933 Act
Regulations and any amendments or supplements to the Registration Statement or
the Prospectus that, in the reasonable judgment of the Company, may be necessary
or advisable in connection with the offering of the Shares by the Manager;

 

(iii)  the Company will comply with Rule 430B; provided, however, that the
Company will not file any amendment to the Registration Statement or supplement
to the Prospectus unless a copy thereof has been submitted to the Manager a
reasonable period of time before filing with the Commission or if the Manager
reasonably objects to such filing in writing, in each case excluding an
amendment by incorporated report filed pursuant to Section 13 or 15(d) of the
1934 Act.

 

(iv)  the Company will file promptly all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission

 

16

--------------------------------------------------------------------------------


 

pursuant to Section 13, 14 or 15 of the 1934 Act and will advise the Manager of
any such filing;

 

(v)  the Company will furnish to the Manager at the time of filing thereof, a
copy of any document that upon filing is deemed to be incorporated by reference
in the Registration Statement or the Prospectus; and

 

(vi)  the Company will cause each amendment or supplement to the Prospectus to
be filed with the Commission as required pursuant to the applicable paragraph of
Rule 424(b) of the 1933 Act Regulations or, in the case of any document to be
incorporated therein by reference, to be filed with the Commission as required
pursuant to the 1934 Act, within the prescribed time period.

 

(b)  The Company shall pay the required Commission filing fees relating to the
Shares within the time required by Rule 456(b)(1)(i) of the 1933 Act Regulations
without regard to the proviso therein and otherwise in accordance with Rules
456(b) and 457(r) of the 1933 Act Regulations.

 

(c)  The Company will promptly advise the Manager of the receipt of any comments
of or request by the Commission for any amendment or supplement to the
Registration Statement or the Prospectus, including the documents incorporated
by reference therein, or for additional or supplemental information with respect
thereto or of notice of institution of proceedings for the entry of a stop order
suspending the effectiveness of the Registration Statement by the Commission or
of any examination pursuant to Section 8(e) of the 1933 Act concerning the
Registration Statement or of any order or notice preventing or suspending the
use of the Registration Statement, any preliminary prospectus or the Prospectus,
or of any proceedings to remove, suspend or terminate from listing or quotation
the Common Stock from any securities exchange upon which it is listed for
trading or included or designated for quotation, or of the threatening or
initiation of any proceedings for any of such purposes.  The Company shall use
its best efforts to prevent the issuance of any such stop order or notice of
prevention or suspension of such use.  If the Commission shall enter any such
stop order or issue any such notice at any time, the Company will use its best
efforts to obtain the lifting or reversal of such order or notice at the
earliest possible moment, or will file an amendment to the Registration
Statement or a new registration statement in a form satisfactory to the Manager
and use its best efforts to have such amendment or new registration statement
become effective as soon as practicable.

 

(d)  The Company will make available to the Manager and from time to time
furnish to the Manager, at the Company’s expense, copies of the Prospectus (or
the Prospectus as amended or supplemented if the Company shall have made any
amendments or supplements thereto after the effective date of the Registration
Statement) in such quantities and at such locations as the Manager may
reasonably request for the purposes contemplated by the 1933 Act.

 

(e)  The Company will promptly notify the Manager to suspend the offering of
Shares upon the happening of any event known to the Company during the
Prospectus Delivery Period or otherwise prior to the final Settlement Date
which, in the reasonable judgment of the Company, would require the making of
any change in the Registration Statement or in the

 

17

--------------------------------------------------------------------------------


 

Prospectus then being used, or in the information incorporated by reference
therein, so that the Registration Statement and the Prospectus would not include
an untrue statement of material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.  During such
time period, the Company will prepare and furnish, at the Company’s expense, to
the Manager promptly such amendments or supplements to such Registration
Statement and Prospectus as may be necessary to reflect any such change and will
furnish the Manager with a copy of such proposed amendment or supplement before
filing any such amendment or supplement with the Commission.  If at any time
following issuance of an Issuer Free Writing Prospectus there occurred or occurs
an event or development as a result of which such Issuer Free Writing Prospectus
conflicted or would conflict with the information contained in the Registration
Statement (or any other registration statement relating to the Shares) or the
Prospectus or any preliminary prospectus or included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances prevailing at that subsequent time, not misleading, the Company
will promptly notify the Manager and will promptly amend or supplement, at its
own expense, such Issuer Free Writing Prospectus to eliminate or correct such
conflict, untrue statement or omission.

 

(f)  The Company will furnish such information as may be required and otherwise
will cooperate in qualifying the Shares for offering and sale under the
securities or blue sky laws of such jurisdictions as the Manager may designate
and to maintain such qualifications in effect so long as required for the
distribution of the Shares; provided that the Company shall not be required to
qualify as a foreign corporation or to consent to the service of process under
the laws of any such jurisdiction (except service of process with respect to the
offering and sale of the Shares).  The Company will promptly advise the Manager
of the receipt by the Company of any notification with respect to the suspension
of the qualification of the Shares for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.

 

(g)  Prior to the final Settlement Date, the Company will furnish to the Manager
(i) copies of any reports or other communications which the Company shall send
directly to its stockholders or shall from time to time publish or publicly
disseminate, (ii) copies of all annual, quarterly and current reports filed with
the Commission on Forms 10-K, 10-Q and 8-K, or such other similar form as may be
designated by the Commission, (iii) copies of any financial statements or
reports filed with any national securities exchange on which any class of
securities of the Company is listed, and (iv) such other information as the
Manager may reasonably request regarding the Company, in each case as soon as
such reports, communications, documents or information becomes available.  Where
in any part of this Agreement there is an obligation on the part of the Company
to deliver a document to the Manager, such obligation shall be deemed satisfied
if such document shall have been filed on the Commission’s EDGAR system.

 

(h)  The Company will make generally available to its stockholders as soon as
practicable, and in the manner contemplated by Rule 158 of the 1933 Act
Regulations but in any event not later than 15 months after the end of the
Company’s current fiscal quarter, an earnings statement (which need not be
audited) covering a 12 month period beginning after the date upon which a
prospectus supplement is filed pursuant to Rule 424(b) of the 1933 Act
Regulations that

 

18

--------------------------------------------------------------------------------


 

shall satisfy the provisions of Section 11(a) of the 1933 Act and Rule 158 of
the 1933 Act Regulations.

 

(i)  Whether or not the transactions contemplated hereunder are consummated or
this Agreement is terminated, the Company will pay all of its costs, expenses,
fees and taxes incident to the performance of its obligations hereunder,
including, but not limited to, such costs, expenses, fees and taxes in
connection with (i) the preparation and filing of the Registration Statement,
the Prospectus, each prospectus supplement filed by the Company in connection
with the offering and sale of Shares by the Manager under this Agreement and any
amendments or supplements thereto and the printing and furnishing of copies of
each thereof to the Manager (including costs of mailing and shipment), (ii) the
producing, word processing and/or printing of this Agreement, the
Confirmation(s), any power of attorney and any closing documents (including
compilations thereof) and the reproduction and/or printing and furnishing of
copies of each thereof to the Manager (including costs of mailing and shipment),
(iii) the qualification of the Shares for offering and sale under state laws and
the determination of their eligibility for investment under state law as
aforesaid (including the reasonable legal fees and filing fees and other
disbursements of counsel for the Manager) and the preparation, printing and
furnishing of copies of any blue sky surveys to the Manager, (iv) the listing of
the Settlement Shares on the NYSE, (v) any filing for review of the public
offering of the Shares by FINRA, (vi) the fees and disbursements of the
Company’s counsel and accountants, (vii) the performance of the Company’s other
obligations hereunder, (viii) the costs and expenses (including without
limitation any damages or other amounts payable in connection with legal or
contractual liability) associated with the reforming of any contracts for sale
of the Shares made by the Manager caused by a breach of the representation
contained in the first paragraph of Section 1(e), and (ix) the registration,
issue, sale and delivery of the Settlement Shares.  The Manager will pay its own
out-of-pocket costs and expenses incurred in connection with entering into this
Agreement and the transactions contemplated by this Agreement, including,
without limitation, travel, reproduction, printing and similar expenses as well
as the fees and disbursements of its legal counsel.

 

(j)  The Company will use the Net Proceeds from the sale of the Shares in the
manner set forth in the Prospectus.

 

(k)  The Company will not sell, offer or agree to sell, contract to sell,
pledge, register, grant any option to purchase or otherwise dispose of, directly
or indirectly, any shares of capital stock or securities convertible into or
exchangeable, exercisable or redeemable for capital stock or warrants or other
rights to purchase capital stock, except (i) for the registration of the Shares
and the sales of Shares through the Manager or the Additional Manager pursuant
to this Agreement or the Additional Distribution Agreement, respectively,
(ii) for shares of Common Stock issued pursuant to existing options, employee
benefit agreements or incentive stock or director stock unit plans, (iii) any
shares of Common Stock or other securities issued as consideration for
investments in or acquisitions of entities involved in investment advisory or
investment management activities or other financial services related business,
or (iv) any filing under the 1933 Act relating to any shares of Common Stock on
Form S-8 or any issuances of Common Stock thereunder, without (a) giving the
Manager at least three business days’ prior written notice specifying the nature
of the proposed sale and the date of such proposed sale and

 

19

--------------------------------------------------------------------------------


 

(b) the Manager suspending activity under this program for such period of time
as requested by the Company or as deemed appropriate by the Manager in light of
the proposed sale.

 

(l)  At any time during the term of this Agreement, the Company will advise the
Manager immediately after it shall have received notice or obtain knowledge
thereof, of (x) any information or fact that, in the opinion of counsel to the
Company, would alter or affect, in any material respect, any opinion,
certificate, letter or other document provided to the Manager pursuant to
Section 4 of this Agreement or any of the representations or warranties made
pursuant to Section 1 of this Agreement or (y) any non-compliance or imminent
non-compliance by the Company with any of its covenants or obligations hereunder
in any material respect.

 

(m)    Except as provided in the last sentence hereof, upon commencement of the
offering of the Shares under this Agreement, on every Monday during the term of
this Agreement following a week during which no certificate was furnished
pursuant to this Section 3(m) (except for any Monday during any period starting
on the first day of each fiscal quarter of the Company and ending on the third
business day following the next Company Earnings Report Date) and promptly after
each Registration Statement Amendment Date, each Company Periodic Report Date,
and each date on which a current report on Form 8-K shall be furnished by the
Company under Item 2.02 of such form in respect of a public disclosure or
material non-public information regarding the Company’s results of operations or
financial condition for a completed quarterly or annual fiscal period (a
“Company Earnings Report Date”) and on such other dates as the Manager shall
reasonably request, the Company will furnish or cause to be furnished forthwith
to the Manager a certificate dated the date of effectiveness of such amendment,
the date of filing with the Commission of such supplement or other document or
the date of such request, as the case may be, in a form satisfactory to the
Manager to the effect that the statements contained in the certificate referred
to in Section 4(e) of this Agreement which were last furnished to the Manager
are true and correct at the time of such amendment, supplement or filing, as the
case may be, as though made at and as of such time (except that such statements
shall be deemed to relate to the Registration Statement and the Prospectus as
amended and supplemented to such time) or, in lieu of such certificate, a
certificate of the same tenor as the certificate referred to in said
Section 4(e), but modified as necessary to relate to the Registration Statement
and the Prospectus as amended and supplemented, or to the document incorporated
by reference into the Prospectus, to the time of delivery of such certificate. 
As used in this paragraph, to the extent there shall be an Applicable Time on or
following the dates referred to above, promptly shall be deemed to be such
Applicable Time.  The delivery requirements in this Section shall be suspended
after the maximum number of Shares authorized to be issued and sold under this
Agreement have been sold under this agreement and the Additional Distribution
Agency Agreement, in the aggregate.  To the extent that the Company does not
furnish or cause to be furnished the certificate on a date identified above, the
Manager’s obligations to effect sales under this Agreement shall be suspended
until such time that the Company furnishes or causes to be furnished such
certificate (and any other deliverables that may be due pursuant to the last
sentence of Sections 3(n) and 3(o), respectively, of this Agreement).

 

(n)  Except as provided in the last sentence hereof, upon commencement of the
offering of the Shares under this Agreement and promptly after each Registration
Statement Amendment Date, each Company Periodic Report Date and each Company
Earnings Report Date and on such other dates as the Manager shall reasonably
request, the Company will furnish

 

20

--------------------------------------------------------------------------------


 

or cause to be furnished forthwith to the Manager and to counsel to the Manager
written opinions and negative assurance letters of Ropes & Gray LLP, dated the
date of effectiveness of such amendment, the date of filing with the Commission
of such supplement or other document or the date of such request, as the case
may be, in a form and substance satisfactory to the Manager and its counsel, of
the same tenor as the opinions and negative assurance letters referred to in
Section 4(c) of this Agreement, but modified as necessary to relate to the
Registration Statement and the Prospectus as amended and supplemented, or to the
document incorporated by reference into the Prospectus, to the time of delivery
of such opinion, provided that the Company shall not be required to furnish or
cause to be furnished the opinion referred to in Section 4(c) other than upon
the commencement of the offering of the Shares and each date the Company files
an Annual Report on Form 10-K.  As used in this paragraph, to the extent there
shall be an Applicable Time on or following the dates referred to above,
promptly shall be deemed to be such Applicable Time.  The delivery requirements
in this Section shall be suspended after the maximum number of Shares authorized
to be issued and sold under this Agreement have been sold under this agreement
and the Additional Distribution Agency Agreement, in the aggregate.  To the
extent that the Company does not furnish or cause to be furnished the opinion
and/or negative assurance letter on a date identified above, the Manager’s
obligations to effect sales under this Agreement shall be suspended until such
time that the Company furnishes or causes to be furnished such opinion and/or
negative assurance letter (and any other deliverables that may be due pursuant
to the last sentence of Sections 3(m) and 3(o), respectively, of this
Agreement); provided that the Company shall be required to furnish an opinion
only if the Company has filed an Annual Report on Form 10-K during this
suspension period.

 

(o)   Except as provided in the last sentence hereof, upon commencement of the
offering of the Shares under this Agreement and promptly after each Registration
Statement Amendment Date, each Company Periodic Report Date and each Company
Earnings Report Date and on such other dates as the Manager shall reasonably
request, the Company will cause PricewaterhouseCoopers LLP to furnish to the
Manager a letter, dated the date of effectiveness of such amendment, the date of
filing of such supplement or other document with the Commission or the date of
such request, as the case may be, in form satisfactory to the Manager and its
counsel, of the same tenor as the letter referred to in Section 4(d) hereof, but
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented, or to the document incorporated by
reference into the Prospectus, to the date of such letter.  As used in this
paragraph, to the extent there shall be an Applicable Time on or following the
dates referred to above, promptly shall be deemed to be such Applicable Time. 
The delivery requirements in this Section shall be suspended after the maximum
number of Shares authorized to be issued and sold under this Agreement have been
sold under this agreement and the Additional Distribution Agency Agreement, in
the aggregate.  To the extent that the Company does not cause
PricewaterhouseCoopers LLP to furnish the letter on a date identified above, the
Manager’s obligations to effect sales under this Agreement shall be suspended
until such time that the Company causes PricewaterhouseCoopers LLP to furnish
such letter (and any other deliverables that may be due pursuant to the last
sentence of Sections 3(m) and 3(n), respectively, of this Agreement).

 

(p)  The Company acknowledges that the Manager will be trading the Company’s
Common Stock for the Manager’s own account and for the account of its clients at
the same time as sales of Shares occur pursuant to this Agreement.

 

21

--------------------------------------------------------------------------------


 

(q)  If any condition set forth in Section 4(a) or 4(g) hereof shall not have
been satisfied on the applicable Settlement Date, the Manager, at the direction
of the Company, will offer to any person who has agreed to purchase Shares
pursuant to the offering contemplated by this Agreement as the result of an
offer to purchase solicited by the Manager the right to refuse to purchase and
pay for such Shares.

 

(r)  The Company will disclose in its Annual Reports on Form 10-K and Quarterly
Reports on Form 10-Q, as applicable, the number of Shares sold through the
Manager under this Agreement and through the Additional Manager under the
Additional Distribution Agency Agreement, the Net Proceeds from such sales and
the compensation deemed paid by the Company with respect to sales of Shares
pursuant to this Agreement and the Additional Distribution Agency Agreement
during the relevant period.

 

(s)  The Company will use its best efforts to cause the Settlement Shares to be
listed on the NYSE and to maintain such listing and to file with the NYSE all
documents and notices required by the NYSE of companies that have securities
that are listed on the NYSE, it being understood that the Manager shall not be
obligated to effect any sales of Shares in an amount exceeding the number of
Settlement Shares that have been approved for listing on the NYSE.

 

(t)  The Company will not (i) take, directly or indirectly, any action designed
to stabilize or manipulate the price of any security of the Company, or which
may cause or result in, or which might in the future reasonably be expected to
cause or result in, the stabilization or manipulation of the price of any
security of the Company, to facilitate the sale or resale of any of the Shares,
(ii) bid for or purchase, or pay any person (other than as contemplated by the
provisions of this Agreement) any compensation for, soliciting purchases of the
Shares, or (iii) pay or agree to pay to any person any compensation for
soliciting any order to purchase any security that is a “reference security”
with respect to the Common Stock of the Company (within the meaning of
Regulation M under the 1934 Act) other than as contemplated by the provisions of
this Agreement, in each case, during any “restricted period” within the meaning
of Regulation M under the 1934 Act.

 

(u)  The Company will comply with all of the provisions of any undertakings in
the Registration Statement.

 

(v)  The Company will cooperate timely with any reasonable due diligence review
conducted by the Manager or its counsel from time to time in connection with the
transactions contemplated hereby, including, without limitation, providing
information and making available documents and senior corporate officers, during
regular business hours and at the Company’s principal offices, at such times as
the Manager may reasonably request.  If the Manager shall so request of one of
the senior corporate officers of the Company specified in Exhibit C by 3:00 p.m.
Eastern Time on any business day, the Company shall either (i) make available
one or more senior corporate officers of the Company for interview due diligence
at 9:00 a.m. Eastern Time on the next following business day or (ii) direct the
Manager to cease offers and sales of the Shares until such time as such senior
corporate officer or officers of the Company shall be made available for such
purposes.  Further, the Company shall make available a Senior Vice President

 

22

--------------------------------------------------------------------------------


 

and counsel of the Company for interview due diligence at 9:00 a.m. Eastern Time
on the 15th calendar day of the third month of each fiscal quarter of the
Company.

 

(w)  The Company represents and agrees that, unless it obtains the prior consent
of the Manager, it has not made and will not make any offer relating to the
Shares that would constitute an Issuer Free Writing Prospectus or that would
otherwise constitute a “free writing prospectus,” as defined in Rule 405,
whether or not required to be filed with the Commission.  Any such free writing
prospectus consented to by the Company and the Manager is hereinafter referred
to as a “Permitted Free Writing Prospectus.”  The Company represents that it has
treated or agrees that it will treat each Permitted Free Writing Prospectus as
an Issuer Free Writing Prospectus and has complied and will comply with the
requirements of Rule 433 applicable to any Permitted Free Writing Prospectus,
including timely filing with the Commission where required, legending and record
keeping.

 

(x)  The Company agrees that it will not claim that the Manager has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Company, in connection with such transaction or the process leading
thereto.

 

Section 4.  Conditions of Manager’s Obligations.  The obligations of the Manager
hereunder are subject to (i) the accuracy of the representations and warranties
on the part of the Company on the date hereof and as of each Registration
Statement Amendment Date, Company Earnings Report Date, Company Periodic Report
Date, Applicable Time and Settlement Date, (ii) the performance by the Company
of its obligations hereunder and (iii) the following additional conditions
precedent:

 

(a)  (i) No stop order with respect to the effectiveness of the Registration
Statement shall have been issued under the 1933 Act or the 1933 Act Regulations
or proceedings initiated under Section 8(d) or 8(e) of the 1933 Act and no order
directed at any document incorporated by reference therein and no order
preventing or suspending the use of the Prospectus has been issued by the
Commission, and no suspension of the qualification of the Shares for offering or
sale in any jurisdiction, or to the knowledge of the Company or the Manager of
the initiation or threatening of any proceedings for any of such purposes, has
occurred; (ii) the Registration Statement and all amendments thereto, or
modifications thereof, if any, shall not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; (iii) the Prospectus
and all amendments or supplements thereto, or modifications thereof, if any, and
the General Disclosure Package shall not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they are made, not misleading, (iv) the Company shall have filed the
Prospectus, and any amendments and supplements thereto, with the Commission
(including the information required by Rule 430B) in the manner and within the
time period required by the 1933 Act and the 1933 Act Regulations, and any
post-effective amendment thereto containing the information required by
Rule 430B shall have become effective, and (v) all material required to be filed
by the Company pursuant to Rule 433(d) shall have been filed with the Commission
within the applicable time periods prescribed for such filings under Rule 433.

 

23

--------------------------------------------------------------------------------


 

(b)  In the judgment of the Manager, there shall not have occurred any Material
Adverse Effect.

 

(c)    The Company shall cause to be furnished to the Manager, on every date
specified in Section 3(n) hereof (except as provided in the last sentence of
Section 3(n)), the opinion and negative assurance letter of Ropes & Gray LLP
addressed to the Manager, dated as of such date, in form satisfactory to the
Manager and its counsel, substantially in the form of Exhibit B-1 and
Exhibit B-2 attached hereto.

 

(d)  The Company shall cause to be furnished to the Manager, on every date
specified in Section 3(o) hereof (except as provided in the last sentence of
Section 3(o)), from PricewaterhouseCoopers LLP letters dated the date of
delivery thereof and addressed to the Manager in form and substance satisfactory
to the Manager and its counsel, containing statements and information of the
type ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements of the Company and its subsidiaries included
or incorporated by reference in the Registration Statement.

 

(e)  The Company shall furnish to the Manager, on each date specified in
Section 3(m) hereof (except as provided in the last sentence of Section 3(m)), a
certificate of two of its executive officers to the effect that (i) the
representations and warranties of the Company as set forth in this Agreement are
true and correct as of the date of such certificate (the “Certificate Date”),
(ii) the Company shall have performed such of its obligations under this
Agreement as are to be performed at or before each such Certificate Date, and
(iii) the conditions set forth in paragraphs (a) and (b) of this Section 4 have
been met.

 

(f)  On the date hereof, the Manager shall have received the opinion of Cleary
Gottlieb Steen & Hamilton LLP dated the date hereof and addressed to the Manager
in form and substance satisfactory to the Manager.  On every date specified in
Section 3(n) hereof, the Manager shall have received a negative assurance letter
of Cleary Gottlieb Steen & Hamilton LLP, dated as of such date, in form and
substance satisfactory to the Manager.

 

(g)  All filings with the Commission required by Rule 424 of the 1933 Act
Regulations to have been filed by each Applicable Time or related Settlement
Date, as the case may be, shall have been made within the applicable time period
prescribed for such filing by Rule 424 (without reliance on Rule 424(b)(8)).

 

(h)  The Settlement Shares shall have been approved for listing on the NYSE,
subject to official notice of issuance.  The Manager acknowledges that as of the
date of this Agreement, 3,500,000 shares of Common Stock have been approved for
listing on the NYSE and an application for listing an additional 1,000,000
shares of Common Stock has been submitted to the NYSE.

 

(i)  The Company shall have furnished to the Manager such other documents and
certificates as to the accuracy and completeness of any statement in the
Registration Statement, the Prospectus and the General Disclosure Package as of
each Settlement Date as the Manager may reasonably request.

 

24

--------------------------------------------------------------------------------

 

(j)  The Company shall have paid the required Commission filing fees relating to
the Shares within the time period required by Rule 456(b)(1)(i) of the 1933 Act
Regulations without regard to the proviso therein and otherwise in accordance
with Rules 456(b) and 457(r) of the 1933 Act Regulations.

 

(k)  FINRA shall not have raised any objection with respect to the fairness and
reasonableness of the terms and arrangements under this Agreement.

 

(l)  No amendment or supplement to the Registration Statement or Prospectus,
including documents deemed to be incorporated by reference therein, shall be
filed to which the Manager objects in writing.

 

(m)  Since the later of the time of execution of this Agreement and the most
recent Applicable Time, there shall not have occurred any downgrading, nor shall
any notice or announcement have been given or made of (i) any intended or
potential downgrading or (ii) any review or possible change that does not
indicate an improvement, in the rating accorded any securities of or guaranteed
by the Company by any “nationally recognized statistical rating organization,”
as that term is defined in Rule 436(g)(2) of the 1933 Act Regulations.

 

Section 5.  Indemnification.

 

(a)  Indemnification of Manager and Forward Purchaser.  The Company agrees to
indemnify and hold harmless the Manager and the Forward Purchaser, each of their
directors, officers, employees and agents, and each person, if any, who controls
the Manager or the Forward Purchaser within the meaning of Section 15 of the
1933 Act or Section 20 of the 1934 Act:

 

(i)  against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Registration Statement (or any amendment
thereto) or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading or arising out of any untrue statement or alleged untrue statement of
a material fact contained in any Issuer Free Writing Prospectus, the General
Disclosure Package or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

 

(ii)  against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 5(d) below) any such settlement is effected
with the written consent of the Company; and

 

(iii)  against any and all expense whatsoever, as incurred (including the
reasonable fees and disbursements of counsel chosen by the Manager), reasonably

 

25

--------------------------------------------------------------------------------


 

incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with the Manager Information.

 

(b)  Indemnification of Company, Directors and Officers.  The Manager and the
Forward Purchaser severally and not jointly agree to indemnify and hold harmless
the Company, its directors, each of its officers who signed the Registration
Statement, and each person, if any, who controls the Company within the meaning
of Section 15 of the 1933 Act or Section 20 of the 1934 Act against any and all
loss, liability, claim, damage and expense described in the indemnity contained
in subsection (a) of this Section, as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in the
Registration Statement (or any amendment thereto) or any Issuer Free Writing
Prospectus, the General Disclosure Package or the Prospectus (or any amendment
or supplement thereto) in reliance upon and in conformity with written
information furnished to the Company by the Manager expressly for use therein. 
The Company acknowledges that (i) the statements set forth in the fifth sentence
of the first paragraph under the caption “Plan of Distribution” in the
Prospectus Supplement concerning transactions that stabilize the Common Stock;
(ii) the statements set forth in the first sentence of the second paragraph
under the caption “Plan of Distribution” in the Prospectus Supplement concerning
solicitations of offers to purchase the Shares; and (iii) the Manager’s name on
the front cover page of the Prospectus Supplement, on the back cover page of the
Prospectus and under the caption “Plan of Distribution” in the Prospectus
Supplement constitute the only information furnished in writing by or on behalf
of the Manager for inclusion in the Registration Statement (or any amendment
thereto) or any Issuer Free Writing Prospectus, the General Disclosure Package
or the Prospectus (or any amendment or supplement thereto) (the “Manager
Information”).

 

(c)  Actions against Parties; Notification.  Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement.  In the case of parties indemnified pursuant to Section 5(a) above,
counsel to the indemnified parties shall be selected by the Manager, and, in the
case of parties indemnified pursuant to Section 5(b) above, counsel to the
indemnified parties shall be selected by the Company.  An indemnifying party may
participate at its own expense in the defense of any such action; provided,
however, that counsel to the indemnifying party shall not (except with the
consent of the indemnified party) also be counsel to the indemnified party.  In
no event shall the indemnifying parties be liable for fees and expenses of more
than one counsel (in addition to any local counsel) separate from their own
counsel for all indemnified parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the

 

26

--------------------------------------------------------------------------------


 

same general allegations or circumstances.  No indemnifying party shall, without
the prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever in respect of which indemnification or
contribution could be sought under this Section 5 or Section 6 hereof (whether
or not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 

(d)  Settlement without Consent if Failure to Reimburse.  If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 5(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.  Notwithstanding the immediately preceding sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, an indemnifying party shall
not be liable for any settlement of the nature contemplated by
Section 5(a)(ii) effected without its consent if such indemnifying party
(i) reimburses such indemnified party in accordance with such request to the
extent it considers such request to be reasonable and (ii) provides written
notice to the indemnified party substantiating the unpaid balance as
unreasonable, in each case prior to the date of such settlement.

 

(e)  Additional Liability.  The obligations of the Company under this Section 5
shall be in addition to any liability which the Company may otherwise have and
shall extend, upon the same terms and conditions, to the directors and officers
of the Manager and to each person, if any, who controls the Manager within the
meaning of the 1933 Act and each broker-dealer affiliate of the Manager; and the
obligations of the Manager under this Section 5 shall be in addition to any
liability which the Manager may otherwise have and shall extend, upon the same
terms and conditions, to each officer and director of the Company and to each
person, if any, who controls the Company within the meaning of the 1933 Act.

 

Section 6.  Contribution.  If the indemnification provided for in Section 5
hereof is for any reason unavailable to or insufficient to hold harmless an
indemnified party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Manager and the Forward Purchaser on the other hand from the
offering of the Shares pursuant to this Agreement or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in
clause (i) above but also the relative fault of the Company on the one hand and
of the Manager and the Forward

 

27

--------------------------------------------------------------------------------


 

Purchaser on the other hand in connection with the statements or omissions which
resulted in such losses, liabilities, claims, damages or expenses, as well as
any other relevant equitable considerations.

 

The relative benefits received by the Company on the one hand and the Forward
Purchaser and the Manager on the other hand in connection with the offering of
the Shares pursuant to this Agreement shall be deemed to be in the same
respective proportions as (i) the Net Proceeds from the offering of the Shares
pursuant to this Agreement (before deducting expenses and, for the avoidance of
doubt, without including proceeds from the offering of Shares pursuant to the
Additional Distribution Agency Agreement) received by the Company (which shall
be deemed to include the proceeds that would be received by the Company upon
physical settlement of the Confirmation(s) assuming that the aggregate amount
payable by the Forward Purchaser under the Confirmation(s) is equal to the
aggregate amount of the Net Proceeds realized upon the sale of the Shares) and
(ii) the aggregate proceeds received by the Forward Purchaser and the Manager
from the sale of the Shares less the aggregate Net Proceeds.

 

The relative fault of the Company on the one hand and the Forward Purchaser and
the Manager on the other hand shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Forward Purchaser and the Manager and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 

The Company and the Manager agree that it would not be just and equitable if
contribution pursuant to this Section 6 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 6.  The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 6 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 6, the Manager shall not be
required to contribute any amount in excess of the total compensation received
by the Manager in connection with the sale of Shares on behalf of the Forward
Purchaser.

 

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 6, the person, if any, who controls the Manager
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
and the Manager’s Affiliates shall have the same rights to contribution as such
Manager, and each director of the Company, each officer of the Company who
signed the Registration Statement, and each person, if any, who controls the
Company within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act shall have the same rights to contribution as the Company.

 

28

--------------------------------------------------------------------------------


 

Section 7.  Representations, Warranties and Agreements to Survive Delivery.  The
respective indemnities, agreements, representations, warranties and other
statements of the Company and the Manager, as set forth in this Agreement or
made by or on behalf of them, respectively, pursuant to this Agreement, shall
remain in full force and effect, regardless of any investigation (or any
statement as to the results thereof) made by or on behalf of the Manager or any
controlling person of the Manager, or the Company, or any officer or director or
controlling person of the Company, and shall survive delivery of and payment for
the Shares.

 

Section 8.  Termination.

 

(a)  The Company shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time.  Any
such termination shall be without liability of any party to any other party
except that (i) if Shares have been sold through the Manager, then
Section 3(q) shall remain in full force and effect notwithstanding such
termination, (ii) with respect to any pending sale through the Manager, the
obligations of the Company, including in respect of compensation of the Manager,
shall remain in full force and effect notwithstanding such termination and
(iii) the provisions of Section 1, Section 3(i), Section 5 and Section 6 of this
Agreement shall remain in full force and effect notwithstanding such
termination.

 

(b)  The Manager shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time.  Any
such termination shall be without liability of any party to any other party
except that the provisions of Section 1, 3(i), Section 5 and Section 6 of this
Agreement shall remain in full force and effect notwithstanding such
termination.

 

(c)  This Agreement shall remain in full force and effect unless terminated
pursuant to Section 8(a) or (b) above or otherwise by mutual agreement of the
parties or upon settlement of the sale of all the Shares in the aggregate in one
or more offerings; provided that any such termination by mutual agreement or
pursuant to this clause (c) shall in all cases be deemed to provide that
Section 1, Section 3(i), Section 5 and Section 6 of this Agreement shall remain
in full force and effect.

 

(d)  Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Manager or the Company, as the case may be.  If such termination shall occur
prior to the Settlement Date for any sale of Shares, such sale shall settle in
accordance with the provisions of Section 2(i) hereof.

 

Section 9.  Notices.  Except as otherwise herein provided, all statements,
requests, notices and agreements shall be in writing and delivered by hand,
overnight courier, mail or facsimile and, if to the Manager, shall be sufficient
in all respects if delivered or sent to Merrill Lynch, Pierce, Fenner & Smith
Incorporated, One Bryant Park, New York, NY 10036, Attention: ECM Legal; if to
the Company, it shall be sufficient in all respects if delivered or sent to the
Company at the offices of the Company at 600 Hale Street, Prides Crossing, MA
01965, Attention:  Chief Financial Officer.  Each party to this Agreement may
change such address for

 

29

--------------------------------------------------------------------------------


 

notices by sending to the parties to this Agreement written notice of a new
address for such purpose.

 

Section 10.  Parties.  The Agreement herein set forth has been and is made
solely for the benefit of the Manager, the Forward Purchaser and the Company and
to the extent provided in Section 5 hereof the controlling persons, directors
and officers referred to in such section, and their respective successors,
assigns, heirs, personal representatives and executors and administrators.  No
other person, partnership, association or corporation (including a purchaser, as
such purchaser, from any of the Manager) shall acquire or have any right under
or by virtue of this Agreement.

 

Section 11.  Adjustments For Stock Splits.  The parties acknowledge and agree
that all share related numbers contained in this Agreement shall be adjusted to
take into account any stock split effected with respect to the Shares.

 

Section 12.  Counterparts.  This Agreement may be executed by any one or more of
the parties hereto and thereto in any number of counterparts, each of which
shall be deemed to be an original, but all such respective counterparts shall
together constitute one and the same instrument.  This Agreement may be
delivered by any party by facsimile or other electronic transmission.

 

Section 13.  Time of the Essence.  Time shall be of the essence of this
Agreement.  As used herein, the term “business day” shall mean any day when the
Commission’s office in Washington, D.C. is open for business.

 

Section 14.  Waiver of Jury Trial.  The Company and the Manager hereby
irrevocably waive, to the fullest extent permitted by applicable law, any and
all right to jury trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

 

Section 15.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
PRINCIPLES OF CONFLICTS OF LAW.

 

Section 16.  Headings.  The Section headings in this Agreement have been
inserted as a matter of convenience of reference and are not a part of this
Agreement.

 

Section 17.  Successors and Assigns.  This Agreement shall be binding upon the
Manager and the Company and their successors and assigns and any successor or
assign of any substantial portion of the Company’s and any of the Manager’s
respective businesses and/or assets.

 

Section 18.  Severability.  The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof.  If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

30

--------------------------------------------------------------------------------


 

Section 19.  Entire Agreement.  This Agreement constitutes the entire agreement
and supersedes all other prior and contemporaneous agreements and undertakings,
both written and oral, among the parties hereto with regard to the subject
matter hereof.

 

[Remainder of this page intentionally left blank]

 

31

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Manager and the Company in accordance with its terms.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

Affiliated Managers Group, Inc.

 

 

 

 

 

 

 

 

By:

/s/ John Kingston, III

 

 

 

Name:

John Kingston, III

 

 

 

Title:

Vice Chairman, General Counsel

 

 

 

 

and Secretary

 

 

 

 

 

 

Accepted as of the date hereof:

 

 

 

 

 

 

 

 

Merrill Lynch, Pierce, Fenner & Smith

 

 

Incorporated

 

 

 

 

 

 

 

 

By:

/s/ John R. Erickson

 

 

 

Name:

John R. Erickson

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

 

 

 

 

 

 

 

By:

/s/ David Moore

 

 

 

Name:

David Moore

 

 

 

Title:

Managing Director

 

 

 

[Signature Page DAA]

 

--------------------------------------------------------------------------------

 

Exhibit A

 

CONFIRMATION

 

Separately filed as Exhibit 10.3

 

--------------------------------------------------------------------------------


 

Exhibit B-1

 

FORM OF OPINION OF
ROPES & GRAY LLP

 

August 8, 2012

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

 

Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

 

Re: Affiliated Managers Group, Inc.

 

Ladies and Gentlemen:

 

We have acted as counsel to Affiliated Managers Group, Inc. (the “Company”) in
connection with the issuance and sale of shares of its Common Stock, $.01 par
value per share (the “Common Stock”) with an aggregate value of up to
$400,000,000.  We are furnishing this opinion to you pursuant to Section 4(c) of
each of the substantially identical Amended and Restated Distribution Agency
Agreements, dated as of August 8, 2012 (the “Distribution Agency Agreements”),
between Affiliated Managers Group, Inc., a Delaware corporation (the “Company”),
and each of you (the “Managers”).  Capitalized terms that are used and not
defined in this opinion letter have the meanings given to them in the
Distribution Agency Agreements.

 

In connection with this opinion letter, we have examined the following
documents:

 

(a)           a Registration Statement on Form S-3 (File No. 333-168627) filed
by the Company with the Securities and Exchange Commission (the “Commission”)
under the Securities Act of 1933, as amended (the “1933 Act”) and automatically
effective on August 6, 2010, as amended by a Post-Effective Amendment to the
Registration Statement on Form S-3 (File No. 333-168627) filed with the
Commission on July 26, 2011 (the “Registration Statement”);

 

(b)           a prospectus supplement filed with the Commission on August 8,
2012 (the “Prospectus Supplement”), relating to the offering of the Common Stock
pursuant to the Distribution Agency Agreements.  The prospectus included in the
Registration Statement and the Prospectus Supplement are referred to herein as
the “Prospectus”;

 

(c)           The Distribution Agency Agreements;

 

--------------------------------------------------------------------------------


 

(d)           the Confirmation dated as of August 8, 2012 between the Company
and Deutsche Bank AG, London Branch (the “DB Confirmation”) and the Confirmation
dated as of August 8, 2012 between the Company and Bank of America, N.A. (the
“BAML Confirmation”, and together with the DB Confirmation, the
“Confirmations”).

 

The Distribution Agency Agreements and the Confirmations are collectively
referred to herein as the “Company Agreements.”

 

We have examined such certificates, documents and records and have made such
investigation of fact and such examination of law as we have deemed appropriate
in order to enable us to render the opinions set forth herein.  In conducting
such investigation, we have relied, without independent verification, upon
certificates of officers of the Company, public officials and other appropriate
persons.

 

The opinions expressed herein are limited to matters governed by the
Commonwealth of Massachusetts, the State of New York, the Delaware General
Corporation Law, and the federal laws of the United States of America
(collectively, the “Covered Laws”).

 

For purposes of our opinion expressed as to the registration of each Adviser
Subsidiary under the Investment Advisers Act of 1940, as amended (the “Advisers
Act”), we have relied exclusively on a review of the Commission’s Investment
Adviser Public Disclosure website.

 

For the purposes of our opinion expressed in paragraph 8, we assume that the
Pricing Committee of the Board of Directors will have approved the sale of the
shares of Common Stock that are the basis for the issuance of the Settlement
Shares (as defined in the Confirmations) and that the Company will receive at
least the par value per share for such issuance.

 

Based upon and subject to the foregoing, and subject to the additional
qualifications set forth below, we are of the opinion that:

 

l.              The Company is a corporation validly existing and in good
standing under the laws of the State of Delaware.

 

2.             The Company has corporate power to own, lease and operate its
properties and to conduct its business as described in the Prospectus and to
enter into the Company Agreements.

 

3.             The Company has been duly qualified as a foreign corporation to
do business and is in good standing with (i) the Secretary of the Commonwealth
of Massachusetts, (ii) the Secretary of State of the State of California,
(iii) the Secretary of State of the State of Florida and (iv) the Secretary of
State of the State of Missouri.

 

4.             The authorized common stock of the Company is as set forth in the
Registration Statement under the caption “Description of Common Stock.”

 

5.             Each domestic (U.S.) subsidiary that the Company has informed us
is a “significant subsidiary” as defined in Rule 1-02(w) of Regulation S-X
promulgated by the

 

--------------------------------------------------------------------------------


 

Commission is an existing corporation, limited liability company, limited
partnership, general partnership or association with transferable shares
(commonly known as a “Massachusetts business trust”), as the case may be; and
each such subsidiary which is a corporation, limited liability company, limited
partnership or Massachusetts business trust is in good standing under the laws
of its jurisdiction of organization.

 

6.             The Company has duly authorized, executed and delivered each of
the Company Agreements.

 

7.             Subject to the penultimate paragraph hereof, each of the
Confirmations constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.

 

8.             The Settlement Shares have been duly authorized and, when issued
in accordance with the provisions of the respective Confirmation, will be
validly issued, fully paid and non-assessable.

 

9.             The issuance of the Settlement Shares is not subject, on the date
hereof, to any preemptive right in the Certificate of Incorporation or the
By-laws of the Company or the Delaware General Corporation Law.

 

10.           Under the Covered Laws, no consent, approval, license or exemption
by, or order or authorization of, or filing, recording or registration with, any
governmental authority is required to be obtained or made by the Company in
connection with the authorization, execution and delivery of the Company
Agreements, or, as of the date hereof, for the issuance of the Settlement Shares
in accordance with the Confirmations, except (i) such as have been obtained or
made prior to the date hereof, (ii) such as may be required under state
securities or “blue sky” laws (as to which we express no opinion).

 

11.           The Registration Statement has become effective upon filing under
the 1933 Act; any required filing of the Prospectus pursuant to
Rule 424(b) under the 1933 Act has been made within the time period required by
Rule 424(b); and, to our knowledge (i) no stop order suspending the
effectiveness of the Registration Statement has been issued under the 1933 Act
and (ii) no proceedings for that purpose have been instituted or are pending or
threatened by the Commission under the 1933 Act.

 

12.           The execution, delivery and performance by the Company of the
Company Agreements and, as of the date hereof, the issuance and sale of the
Settlement Shares (i) will not violate the Certificate of Incorporation or
By-Laws of the Company, (ii) will not violate any provision of any Covered Laws,
except that we express no opinion as to federal or state securities or “blue
sky” laws, including the antifraud provisions thereof, (iii) will not result in
a breach or violation of, or constitute a default under, any contract or
agreement or any court order, judgment or decree listed on Exhibit A to this
opinion.

 

13.           Each subsidiary of the Company identified on Exhibit B to this
opinion (“Adviser Subsidiary”) is registered as an investment adviser under the
Advisers Act, and no Adviser

 

--------------------------------------------------------------------------------


 

Subsidiary is required to be registered, licensed or qualified as an investment
adviser under the laws of the Commonwealth of Massachusetts or the State of New
York. The Company is not required to register as an investment adviser within
the meaning of the Advisers Act and the rules and regulations of the Commission
promulgated thereunder.

 

14.           The Company is not required to be registered as an “investment
company” under the Investment Company Act of 1940, as amended (the “Investment
Company Act”).

 

15.           The consummation of the transactions contemplated by the Company
Agreements will not result in an “assignment,” within the meaning of the
Advisers Act or the Investment Company Act, of any investment advisory agreement
to which the Company or any Adviser Subsidiary is a party.

 

Our opinion that each of the Confirmations constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, is subject to (a) bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and similar laws affecting the rights and remedies of
creditors generally and (b) general principles of equity and (c) the
qualification that, for the provisions contained in each of the Confirmations
pertaining to the calculation of payment obligations upon early termination of
the transactions subject to the respective Confirmation to be enforceable, the
actual damages incurred by the party to whom payment would be owed (determined
in accordance with the Confirmations) must be difficult to ascertain and the
payment to such party (as so determined) must represent a reasonable estimate of
such actual damages or, on the other hand, if such actual damages are easily
ascertainable and such payment (as so determined) is unreasonably and grossly
disproportionate to such actual damages, or is unconscionably excessive, a court
will award such party no more than such actual damages.  In addition, we express
no opinion (a) as to the extent to which broadly worded waivers or provisions
providing for conclusive presumptions or determinations, submission to exclusive
jurisdiction, waiver of or consent to service of process and venue, or waiver of
offset or defenses will be enforced and (b) as to the application to each of the
Confirmations or any transaction under each of the Confirmations or the effect
on the legality, validity, binding nature, or enforceability of each of the
Confirmations or any transaction under each of the Confirmations of any
provision of any Covered Law regulating gambling, betting, gaming, or the
existence or operation of so-called “bucket shops”.

 

This opinion letter is being furnished only to you as Managers and is solely for
your benefit in connection with the issuance and sale of the Securities.  Except
as otherwise expressly consented to by us in writing, this opinion letter may
not be relied upon for any other purpose or by any other person.

 

Very truly yours,

 

 

Ropes & Gray LLP

 

--------------------------------------------------------------------------------


 

Exhibit B-2

 

FORM OF NEGATIVE ASSURANCE LETTER OF
ROPES & GRAY LLP

 

August 8, 2012

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

 

Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

 

Re: Affiliated Managers Group, Inc.

 

Ladies and Gentlemen:

 

We refer to each of the substantially identical Amended and Restated
Distribution Agency Agreements dated August 8, 2012, by and among Affiliated
Managers Group, Inc., a Delaware corporation (the “Company”) and each of you
(the “Distribution Agency Agreements”).  We have acted as counsel to the Company
in connection with the transactions described therein.  Terms defined in the
Distribution Agency Agreements and not otherwise defined herein are used herein
with the meanings so defined.

 

As counsel to the Company, we have reviewed the Registration Statement and the
Prospectus and the documents incorporated by reference therein and participated
in discussions with officers and representatives of the Company, representatives
of the independent registered public accounting firm for the Company and your
representatives and counsel at which discussions the contents of these documents
were discussed.

 

The purpose of our engagement was not to establish or confirm factual matters
set forth in the Registration Statement or the General Disclosure Package or the
documents incorporated by reference therein, and we have not undertaken any
obligation to verify independently any of the factual matters set forth in those
documents.  Moreover, many of the determinations required to be made in the
preparation of such documents involve judgments that are primarily of a
non-legal nature.

 

Subject to the foregoing and on the basis of information that we have gained in
the course of our representation of the Company and our participation in the
discussions referred to above, we confirm to you that the Registration
Statement, as of the most recent effective date established

 

--------------------------------------------------------------------------------


 

under Rule 430B, and the Prospectus, as of its date, complied as to form in all
material respects with the requirements of the 1933 Act and the 1933 Act
Regulations and that the documents incorporated by reference into the
Prospectus, when they were filed with the Commission, complied as to form in all
material respects with the requirements of the 1934 Act and the 1934 Act
Regulations.  In addition, based on the information and participation described
above, no facts that have come to our attention have caused us to believe that
(i) the Registration Statement, as of the most recent effective date established
under Rule 430B, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein not misleading or (ii) the General Disclosure
Package, as of the time at which this letter is delivered to you, contained an
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. We do not, however,
assume any responsibility for the accuracy, completeness or fairness of the
statements made or the information contained in the Registration Statement or
the General Disclosure Package or the documents incorporated by reference
therein, except for those statements in the Prospectus under the caption
“Description of Common Stock” insofar as they represent descriptions or
conclusions of law, descriptions of securities or a summary of documents
referred to therein, which fairly summarize in all material respects such
descriptions, conclusions or documents.

 

This letter does not express any view with respect to the financial statements,
schedules and other financial or accounting data included or incorporated by
reference in the Registration Statement or the General Disclosure Package.

 

This letter is furnished by us to each of you solely for your benefit in your
capacity as a Manager to assist you in establishing defenses under applicable
securities laws and may not be relied on for any other purpose or by any person
other than you.

 

Very truly yours,

 

 

Ropes & Gray LLP

 

--------------------------------------------------------------------------------
